     Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 1 of 9 PageID #: 61
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
GMP:FJN                                           271 Cadman Plaza East
F. #2019R000560                                   Brooklyn, New York 11201



                                                  April 29, 2020


By Email and ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Martha Patricia Renteria Beltran
                      Criminal Docket No. 19-381 (BMC)

Dear Judge Cogan:

                The government respectfully submits this letter in response to defendant
Martha Patricia Renteria Beltran’s motion for release, in which she requests to be permitted
to return to Mexico on an unsecured bond with no suretors or other safeguards due to the
COVID-19 pandemic. The government objects to the defendant’s proposed bail
modification because the defendant has no ties to the United States, presents a significant
flight risk, and the defendant’s proposed bail package does not reasonably assure her
appearance for future court appearances in the Eastern District of New York.

I.       Background

               The defendant is charged by indictment with conspiracy to commit money
laundering, in violation of 18 U.S.C. § 1956. The defendant is a citizen and resident of
Mexico without ties to the United States. 1

              From 2015 until her arrest, the defendant was a manager of the Tijuana,
Mexico branch of CIBANCO, S.A., a Mexican commercial bank. The defendant was also a
prolific money launderer for narcotics traffickers. The defendant and her co-conspirators
coordinated cash pick-ups in the United States from narcotics traffickers. That money was


         1
             The defendant is also the subject of a detainer lodged by United States
Immigration and Customs Enforcement.
  Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 2 of 9 PageID #: 62



deposited into United States banks’ accounts with instructions to convert the money to
Mexican pesos and send it to CIBANCO-held accounts in Mexico. The defendant and her
co-conspirators accomplished this by using front companies and other entities. Once the
proceeds were in CIBANCO’s possession, the defendant used her position at the bank to
direct the money to pre-determined accounts that were accessible to her co-conspirators. The
defendant’s co-conspirators would then withdraw Mexican pesos from the CIBANCO
accounts in order to purchase dollars from local exchange businesses. These converted
dollars were then distributed to the narcotics traffickers with the defendant and her co-
conspirators keeping a commission and the arbitrage between the CIBANCO exchange rate
and the local exchange rate. For example, in April 2017, the defendant and her co-
conspirators laundered approximately $183,000 in narcotics proceeds from the United States
to Mexico through CIBANCO and a front company owned by the defendant’s business
partner. The money transfer utilized over 18 separate financial transactions, including
transactions that had no business purpose, except to obfuscate the flow of the money.

                The defendant was arrested in Seattle, Washington on September 7, 2019
during a layover on a flight from Canada to Mexico. The defendant had an identity hearing
in the Western District of Washington on September 13, 2019. At that hearing, the
Honorable Brian A. Tsuchida, United States Magistrate Judge for the Eastern District of
Washington held that the government had met its burden of proving the defendant’s identity
and ordered the defendant removed to the Eastern District of New York in custody because
there was no condition or combination of conditions that could assure her return to court or
the safety of the community. On October 31, 2019, the defendant was arraigned before the
Honorable Ramon E. Reyes, Jr., United States Magistrate Judge for the Eastern District of
New York and she did not make a bail application. Since the defendant’s arraignment, she
has been detained at the Metropolitan Detention Center in Brooklyn, New York (“MDC”).

II.    Argument

              The defendant now moves for release on bond due to the potential that she
may contract COVID-19 while incarcerated at the MDC. The defendant asserts that she
suffers from hypertension, and claims that this condition exposes her to potential
complications should she contract COVID-19. Accordingly, the defendant moves for bail
based principally on the existence of the COVID-19 pandemic. The Court should deny the
motion because her proposed bail package does not reasonably assure her appearance at
further proceedings. See 18 U.S.C. § 3142(e)(3).

                The defendant’s proposed relocation to Mexico raises serious concerns about
her ability to flee and to resume operations as a money launderer. The defendant’s proposed
relocation places her in a foreign country beyond the reach of United States law enforcement
and the orders of this Court. In addition, the defendant’s proposed relocation also places the
defendant in the very area where she previously carried out her money laundering activities.
The risk of flight is further increased in this case because the government’s evidence against
the defendant is overwhelming and the defendant knows it. The government has produced
discovery to the defendant in the form of ledgers, bank documents, text messages, the


                                              2
   Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 3 of 9 PageID #: 63



defendant’s own statements, photographs, and other evidence that unquestionably establishes
guilt. 2 Moreover, the defendant is aware that the government calculates her advisory
Guidelines range to be 78-97 months’ imprisonment.

               The proposed bail package does not seriously address these issues. The
defendant offers no property, no sureties with moral suasion, no third-party custodians, or
other conditions that would assure her return. The defendant essentially asks this Court to
ignore the Bail Reform Act’s requirement that the Court set conditions that “will reasonably
assure” the appearance of the defendant and take a blind leap of faith. The Court should
decline the defendant’s ill-advised invitation.

                Additionally, the defendant’s request should be denied because the conditions
of pretrial confinement—here, the possibility that COVID-19 may affect the defendant—are
not a basis for release from custody under § 3142(g). See 18 U.S.C. § 3142(g) (requiring
judicial officer to consider, in assessing detention, the nature and circumstances of the
charged offense; the weight of the evidence against the defendant; the history and
characteristics of the person; and the “nature and seriousness of the danger to any person or
the community that would be posed by the person’s release”). The factors set forth in
§ 3142(g) compel the defendant’s detention in this case because she was—and in spite of the
COVID-19 outbreak—remains a flight risk. The defendant’s motion barely attempts to
address these issues. Rather, the defendant focuses on her alleged vulnerability for COVID-
19 complications should be become infected.

III.   Release Is Not Warranted Under the “Compelling Reason” Clause

                Notwithstanding the foregoing, the defendant seeks pretrial release because
she is purportedly within an at-risk category for complications should she contract COVID-
19. The defendant argues that temporary release is warranted under 18 U.S.C. § 3142(i),
which provides that a “judicial officer may, by subsequent order, permit the temporary
release of [a] person, in the custody of a United States marshal or another appropriate person,
to the extent that the judicial officer determines such release to be necessary for preparation
of the person’s defense or for another compelling reason.” (Def. Mot. at 2). Certain extreme
medical circumstances may present “compelling reasons” that could warrant a highly
circumscribed release. As Judge Nicholas G. Garaufis recently noted in rejecting an
application similar to the instant motion, “[t]his provision has been used sparingly to permit a
defendant’s release where, for example, he is suffering from a terminal illness or serious



       2
               Indeed, prior to the COVID-19 outbreak, the parties had been discussing dates
for the defendant to plead guilty to the Indictment, with the understanding that some
guidelines issues would be addressed at sentencing. The government has no objection to
proceeding with a plea hearing via telephone or video conference given the current
circumstances.


                                               3
 Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 4 of 9 PageID #: 64



injuries.” United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 WL 1323036, at *2
(E.D.N.Y. Mar. 20, 2020) (citations omitted). The defendant has not met this standard.

                Here, the defendant has not established a compelling reason for her release.
The defendant is a 55-year-old female who allegedly suffers from hypertension. While the
defendant was on the MDC’s list of at-risk inmates, that list was comprised of all inmates
who were over 55-years-old or who self-reported a chronic condition. Thus, inclusion on the
list does not indicate that the MDC supports or takes any position on the prisoner’s release or
susceptibility to COVID-19.

               With respect to the defendant’s hypertension, as a threshold matter,
hypertension is not identified on the CDC’s list of high-risk categories with respect to
COVID-19. 3 Hypertension is one of the top COIVD-19 comorbidities in New York, but
those figures are driven by an older demographic than the defendant.

              The International Society of Hypertsenion emphasized that:

              To date – there is no evidence that people with hypertension are
              over-represented amongst those seriously infected by COVID-
              19. Indeed, the opposite is true given that most such cases occur
              in those 60 years in whom hypertension usually affects the
              majority. 4

Likewise, the American Journal of Hypertension explained that:

              The most common comorbidities in one report were hypertension
              (30%), diabetes (19%), and coronary heart disease (8%). Another
              report showed that the most frequent comorbidities in patients
              with COVID-19 who developed the acute respiratory distress
              syndrome were hypertension (27%), diabetes (19%), and
              cardiovascular disease (6%). The frequency with which COVID-
              19 patients are hypertensive is not entirely surprising nor does it
              necessarily imply a causal relationship between hypertension and
              COVID-19 or its severity, since hypertension is exceedingly
              frequent in the elderly, and older people appear to be at particular



       3
               CDC, Coronavirus Disease 2019 (COVID-19) Groups at Higher Risk for
Severe Illness at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last visited 4/29/2020).
       4
               Statement from the International Society of Hypertension on COVID-19 at
https://ish-world.com/news/a/A-statement-from-the-International-Society-of-Hypertension-
on-COVID-19/ (last visited 4/29/2020).


                                               4
 Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 5 of 9 PageID #: 65



              risk of being infected with SARS-CoV-2 virus and of
              experiencing severe forms and complications of COVID-19. . . .

              In conclusion, there is as yet no evidence that hypertension is
              related to outcomes of COVID-19, or that ACE inhibitor or ARB
              use is harmful, or for that matter beneficial, during the COVID-
              19 pandemic. Use of these agents should be maintained for the
              control of blood pressure, and they should not be discontinued, at
              least on the basis of current evidence at this time. 5

              Similarly, the American Heart Association only states that elderly patients
with hypertension are at a higher risk if they contract COVID-19: “it appears elderly people
with coronary heart disease or hypertension are more likely to be infected and to develop
                         8
more severe symptoms.” Another article specified that “people over 65 with coronary heart
disease or hypertension are more likely to be infected and to develop more severe symptoms 6
For the foregoing reasons, the defendant’s hypertension does not constitute a compelling
reason necessitating her release.

                Furthermore, the BOP has implemented national measures to mitigate the
spread of COVID-19 within prisons. See Federal Bureau of Prisons COVID-19 Action Plan,
available at https://www.bop.gov/resources/news/20200313_covid-19.jsp. These measures,
which have been implemented at the MDC, include the following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended, although confidential attorney calls are being provided. Inmates are
         provided additional inmate telephone minutes each month.

        Inmate movement: All inmate facility transfers have been suspended, with
         exceptions permitted for forensic studies or medical or mental health treatment.

        Screening and testing of inmates: All newly-arriving BOP inmates are screened for
         COVID-19 exposure risk factors and symptoms. Any inmate currently in BOP
         custody exhibiting symptoms consistent with COVID-19 is assessed by the
         institution’s health services staff and placed in medical isolation. The remainder of
         the inmates in his or her unit will be quarantined to ensure that additional inmates
         do not develop symptoms. The inmate in medical isolation will be evaluated by
         medical staff at least twice per day, and the inmates on a medically-quarantined unit

       5
              Hypertension and COVID-19 at American Journal of Hypertension at
https://academic.oup.com/ajh/article/33/5/373/5816609 (last visited 4/29/2020).
       6
              What Hear Patients Should Know about Coronavirues, at
https://www.heart.org/en/news/2020/02/27/what-heart-patients-should-know-about-
coronavirus (last visited 4/29/2020).


                                              5
 Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 6 of 9 PageID #: 66



          will have their temperature checked twice per day. In addition, inmates are tested
          for COVID-19 on a case-by-case basis in accordance with local health authority
          protocols.

        Modified Operations: The BOP is implementing modified operations nationally to
         maximize social distancing and limit group gatherings in BOP facilities, among
         other modifications specific to each facility.

               Moreover, based on a March 18, 2020 letter from the Metropolitan Correctional
Center (“MCC”) and MDC to Colleen McMahon, Chief Judge for the United States District
Court for the Southern District of New York, and an April 28, 2020 letter from the MCC and
MDC to Rosslyn R. Mauskopf, Chief Judge for the United States District Court for the Eastern
District of New York, the government is aware of the following additional measures that the
MDC has taken in light of COVID-19:

        The facilities issue cleaning supplies to inmates once a week. They are available
         on each housing unit, and staff have been instructed regarding whom to contact
         should additional supplies be necessary.

        Staff are screening each staff member who enters the facility, including temperature
         scans.

        Inmate orderlies are cleaning the common areas of the institution, and every inmate
         has been reminded and instructed to continue to wipe down and sanitize their cells.

        Inmates have also been provided instruction via town halls regarding hygiene, and
         the same guidance is available on TRULINCS.

        Unit team staff are available on a daily basis for inmates to raise issues concerning
         food, shoes, and medical care.

               Effective on April 1, 2020, the BOP implemented additional procedures to
ensure the safety and wellbeing of inmates, including:

        From April 1, 2020 to May 18, 2020, inmates in every BOP institution will be
         secured in their assigned cells/quarters to decrease the spread of the virus. Inmates
         are released from their cells three days per week in order to shower, use the
         telephones, and the TRULINCS system. Inmates are also taken out of their cells
         for legal calls.

        To the extent practicable, inmates have access to programs and services that are
         offered under normal operating procedures, such as mental health treatment and
         education.

        The BOP, in conjunction with the United States Marshal’s Services, is working to


                                              6
 Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 7 of 9 PageID #: 67



           significantly decrease incoming movement to all BOP facilities.

               In short, the BOP is monitoring the status of the COVID-19 virus and is taking
emergency steps to ensure the safety of its staff, inmates and the public. Indeed, this is
reflected in the growing body of decisions in this district and the Southern District of New
York rejecting applications for bail and continuing the detention of defendants. See, e.g.,
United States v. Marte, No. 19-CR-795 (SHS), 2020 U.S. Dist. LEXIS 56194, at *3-4
(S.D.N.Y. Mar. 30, 2020) (denying bond for a “long time smoker” defendant who was an
“alleged leader of [an] oxycodone conspiracy,” noting that “the community in its entirety” is
facing the pandemic); United States v. Scorcia, No. 19-CR-442 (ILG), ECF No. 254
(E.D.N.Y. Mar. 27, 2020) (ruling that court had already determined defendant was a danger
to the community and declining to release defendant based on COVID-19 pandemic for 54-
year-old who cited poor health and claimed restrictions at MDC interfered with ability to
prepare a defense); United States v. Lipsky, No. 19-CR-203 (NGG), Mar. 24, 2020 Order
(E.D.N.Y.) (declining to release defendant, previously detained as a danger to the
community, based on general risks of COVID-19 pandemic); United States v. Amato, No.
19-CR-442 (ILG), ECF No. 237 (E.D.N.Y. Mar. 20, 2020) (ruling that court had already
determined defendant was a danger to the community and declining to release 61-year old
defendant with asthma based on COVID-19 pandemic); United States v. Hamilton, No. 19-
CR-54 (NGG) 2020 WL 1323036, at *1-2 (E.D.N.Y. Mar. 20, 2020) (declining to release
defendant charged with two counts of murder while engaged in narcotics trafficking who had
sought release due to the COVID-19 pandemic based on defendant’s “advanced age and
medical conditions,” finding that defendant had not “met his burden to rebut the presumption
of danger to the community that attaches based on” the charged acts of violence); United
States v. Bradley, 19-CR-632 (GBD), ECF No. 25 (S.D.N.Y. Mar. 25, 2020) (denying bail
application for inmate detained in MCC on controlled substances and firearm charges who
had recently experienced a stroke and had high blood pressure); United States v. Rivera, 20-
CR-6 (JSR), Mar. 25, 2020 Order (S.D.N.Y.) (denying bail application for inmate detained in
MCC on controlled substance charge who had a childhood history of asthma); United States
v. White, 19-CR-536 (KC), Mar. 25, 2020 Order (S.D.N.Y.) (denying bail application for
inmate detained at Valhalla on controlled substance and Hobbs Act charges with history of
whooping cough); United States v. Acosta, 19-CR-848 (NRB), ECF No. 14 (S.D.N.Y. Mar.
25, 2020) (denying bail application for inmate detained in MCC that “reli[ed] mainly on a
form letter proffering general reasons to release inmates because of the spread of the
COVID-19 virus”); United States v. Hildalgo, 18-CR-644 (LDH) (Apr. 10, 2020 Order
(E.D.N.Y.)) (declining to release allegedly asthmatic defendant awaiting sentencing for being
a felon in possession of a firearm even though the defendant’s cellmate tested positive for
COVID-19). 7




       7
               The cases cited by the defendant do not overcome the flight risk she would
pose if released. See Def. Mot. at 3-4. The cases the defendant cites for a contrary
conclusion are non-instructive as they involve more serious health conditions and/or

                                              7
 Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 8 of 9 PageID #: 68



                The defendant suggests that the MDC measures have been ineffective because
the number of infected inmates has increased over time. That argument is unconvincing
because it ignores the infection rate increase outside the prison and there are simply too
many unknown variables when examining just the number of infected persons. For example,
from April 1, 2020 to April 22, 2020, the number of reported cases in the United States
increased from 213,144 to 802,583, an increase of 2.7 times or 276%. 8 That shows that
despite all the measures implemented by federal, state and local governments the infection
rate continued to increase. An even better and more relevant comparison to demonstrate the
flaw in the defendant’s argument would be to examine the infection rate after a state
implemented a stay at home order. On March 22, New York State issued a stay at home
order for its residents. 9 At that time, New York State had 16,887 confirmed cases. 10 By
April 22, that number had increased 14 times or 1,460% with 263,460 confirmed cases in
New York State. 11 The government does not cite these statistics to suggest that New York’s
measures have been ineffective, but rather to emphasize that focusing solely on the infection
rate is misplaced. There are simply too many variables to assess the effectiveness of MDC’s
measures by focusing on the number of infected inmates.

               Notably, the defendant’s risk of infection is even lower than the majority of
inmates. As of April 28, 2020, the MDC has reported 13 inmates and 30 staff members
diagnosed with COVID-19. All of the COVID-19 positive inmates are male inmates.
According to the MDC, the defendant has not been housed with any COVID-19 positive
inmates because the female inmate population, which is substantially smaller than the male
population, is housed in another building. 12 “[T]here is nothing to suggest that the Bureau of
Prisons will be unable to mitigate or mange the effects of COVID-19, or will be unable to
handle the medical needs of any inmate at MDC,” including the defendant. See United

defendants with ties to the United States. Notably, none of the defendants were granted bail
to a foreign country.
       8
                https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
(last visited 4/29/2020).
       9
               New York State 10 Point Plan at https://coronavirus.health.ny.gov/new-york-
state-pause (last visited 4/29/2020)
       10
              New York Times, New York Has Roughly 5% of Coronavirus Cases
Worldwide, available at https://www.nytimes.com/2020/03/22/nyregion/coronavirus-new-
york-update.html (March 22, 2020).
       11
            https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-Map?%3Aembed=yes&%3Atoolbar=no
       12
               The defendant also states that she does laundry duties at the MDC and this
places her at a higher risk of COVID-19 infection. The government has no objection to the
defendant ceasing her voluntary laundry duties.


                                               8
  Case 1:19-cr-00381-BMC Document 16 Filed 04/29/20 Page 9 of 9 PageID #: 69



States v. Amador-Rios, No. 18-CR-398 (RRM) (E.D.N.Y. Apr. 12, 2020). Because the
defendant is not uniquely situated with respect to the risk of infection of COVID-19, her
general circumstances do not establish “compelling circumstances” sufficient to overcome
the significant flight risk she would pose if released.

IV.    Conclusion

               The defendant has failed to present a bail package sufficient to overcome her
flight risk. The defendant has also failed to present a “compelling reason” for her temporary
release under Section 3142(i). Based on this information, and because the defendant poses a
serious risk of flight, the permanent order of detention should remain in effect.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:    /s/Francisco J. Navarro
                                                  Francisco J. Navarro
                                                  Assistant United States Attorney
                                                  (718) 254-6007

cc:    Mildred M. Whalen, Esq. (by ECF)
       Clerk of the Court (BMC) (by ECF)




                                              9
